Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group II, as well as the anti-BTN1A1 antibody STC810, which comprises the VH of SEQ ID NO: 31 and the VL of SEQ ID NO: 33, in the reply filed on 11/15/2021 is acknowledged.

	Claims 112-149 are pending.
	Claims 1, 2, 5-7, 14-17, 19, 27, 28, 30, 38, 39, 41, 49, 50, 52, 60, 61, 63, 71, 72, 75, 76, 78, 79, 85, 87, 94, 96, 101, 106, and 111 are canceled.
	Claims 112-149 are newly added.
Claims 117-128 and 138-149 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.
	Claims 112-116 and 129-137 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 112-114 and 129-135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
The instant claims are drawn to a method of treating cancer in a subject, comprising administering to the subject a therapeutically effective amount of a molecule comprising an 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed a species comprised within the claimed genus, specifically the STC810 antibody; however given the high 
Furthermore the specification does not disclose relevant, identifying structural characteristics, in the form of heavy and light chain variable region CDR amino acid sequences, which correlate with ability to bind dimeric BTN1A1 over monomeric BTN1A1. Structural features that could identify anti-BTN1A1 antibodies that possess the ability to bind dimeric BTN1A1 over monomeric BTN1A1 are absent from the disclosure. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain variable region amino acid sequences that correlate with the ability to bind dimeric BTN1A1 over monomeric BTN1A1, and because the claimed genus is highly variant, the adequately described anti-BTN1A1 antibody STC810 is not sufficient to adequately describe the claimed genus. 
Although screening techniques can be used to isolate anti-BTN1A1 antibodies that possess the ability to bind dimeric BTN1A1 over monomeric BTN1A1, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
To conclude given the lack of particularity with which the claimed antibodies are described in the specification, it is the Examiner’s position that in the absence of empirical 

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 112-116 and 129-137 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (WO 2017/096051, international filing date 12/01/2016, in IDS from 04/27/2021).
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
Yoo et al. teach anti-BTN1A1 antibodies, see p. 1, and at Table 2, Yoo et al. teach that one of said anti-BTN1A1 antibodies is STC810, which comprises the VH of SEQ ID NO: 3 and the VL of SEQ ID NO: 5. SEQ ID NO: 3 of Yoo et al. shares 100% sequence homology with the instant SEQ ID NO: 31, and SEQ ID NO: 5 of Yoo et al. shares 100% sequence homology with the instant SEQ ID NO: 33. At p. 247 of the specification, it is disclosed that STC810 is an anti-BTN1A1 antibody that binds glycosylated BTN1A1 and is dimer-specific, i.e., preferentially binds to dimeric BTN1A1 over monomeric BTN1A1. At p. 39 of the specification, it is disclosed that “[i]n some embodiments, the antigen binding fragment binds to a BTN1A1 dimer (e.g., a glycosylated BTN1A1 dimer) with KD less than at least 30%, 40%, 50%, 60%, 70%, 80%, or 90% of the KD exhibited relative to a BTN1A1 monomer (e.g., a glycosylated BTN1A1 monomer). In certain embodiments, the antigen binding fragment binds to a BTN1A1 dimer (e.g., a glycosylated BTN1A1 dimer) with KD less than 50% of the KD exhibited relative to a BTN1A1 monomer (e.g., a glycosylated BTN1A1 monomer). In some embodiments, the antigen binding fragment binds to a BTN1A1 dimer (e.g., a glycosylated BTN1A1 dimer) with KD that is less than 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 15%, 20%, 30%, 40%, 50% of the KD exhibited relative to a BTN1A1 monomer (e.g., a glycosylated BTN1A1 monomer). In some embodiments, the antigen binding fragment binds to a BTN1A1 dimer (e.g., a glycosylated BTN1A1 dimer) with KD at least 10 times less than the KD exhibited relative to a BTN1A1 
Therefore all of the limitations of claims 112-116 and 129-137 are met by Yoo et al.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 112-116 and 129-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 10,875,920 in view of Yoo et al. (WO 2017/096051, international filing date 12/01/2016, in IDS from 04/27/2021).
The claims of U.S. Patent No. 10,875,920 recite an anti-BTN1A1 antibody comprising the VH of SEQ ID NO: 3 and the VL of SEQ ID NO: 5. SEQ ID NO: 3 of U.S. Patent No. 10,875,920 shares 100% sequence homology with the instant SEQ ID NO: 31, and SEQ ID NO: 5 of U.S. Patent No. 10,875,920 shares 100% sequence homology with the instant SEQ ID NO: 33.
The teachings of Yoo et al. are detailed above. Based upon the teachings of Yoo et al., one of ordinary skill in the art would have been motivated to treat a BTN1A1-expressing cancer in a subject by administering to said subject the anti-BTN1A1 antibody of U.S. Patent No. 10,875,920, because such a method would have reasonable been expected to provide a therapeutic benefit to a subject having a BTN1A1-expressing cancer Furthermore as indicated 
Therefore the claimed invention is prima facie obvious over claims 1 and 4-10 of U.S. Patent No. 10,875,920 in view of Yoo et al.

Claims 112-116, 129-131, and 133-137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 20, and 34 of copending Application No. 16/618,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of copending Application No. 16/618,050 recite a method of treating cancer by administering an antigen-binding fragment that immunospecifically binds to BTN1A1 preferentially binds a BTN1A1 dimer over a BTN1A1 monomer, and wherein the molecule comprising an antigen binding fragment that immunospecifically binds to BTN1A1 is STC810. The STC810 antibody comprises the VH of the instant SEQ ID NO: 31, and the VL of the instant SEQ ID NO: 33, and said antibody meets the limitations of claims 113, 114, and 129-131.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 112-116, 129-131, and 134-137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-40 and 44-46 of copending Application No. 17/103,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of copending Application No. 17/103,308 recite a method of treating cancer by administering an antigen-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 112-116 and 129-137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 20, and 34 of copending Application No. 16/618,050 in view of Papadopoulos et al. (US PG PUB 2015/0203579, publication date: 07/23/2015).
As indicated above the claims of copending Application No. 16/618,050 encompass a method of treating cancer by administering an antigen-binding fragment that immunospecifically binds to BTN1A1 preferentially binds a BTN1A1 dimer over a BTN1A1 monomer, and wherein the molecule comprising an antigen binding fragment that immunospecifically binds to BTN1A1 is STC810. The STC810 antibody comprises the VH of the instant SEQ ID NO: 31, and the VL of the instant SEQ ID NO: 33, and said antibody meets the limitations of claims 113, 114, and 129-131.
At [0053], Papadopoulos et al. teach that antibodies specific for checkpoint molecules may be administered via various parenteral routes, and based upon this teaching, one of ordinary skill in the art would have been motivated to administer that anti-BTN1A1 antibody of 
Therefore the claimed invention is prima facie obvious over claims 1, 2, 20, and 34 of copending Application No. 16/618,050 in view of Papadopoulos et al.
This is a provisional nonstatutory double patenting rejection.

Claims 112-116 and 129-137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-40 and 44-46 of copending Application No. 17/103,308 in view of Papadopoulos et al. (US PG PUB 2015/0203579, publication date: 07/23/2015).
As indicated above the claims of copending Application No. 17/103,308 encompass a method of treating cancer by administering an antigen-binding fragment that immunospecifically binds to BTN1A1 preferentially binds a BTN1A1 dimer over a BTN1A1 monomer, and wherein the molecule comprising an antigen binding fragment that immunospecifically binds to BTN1A1 is STC810. The STC810 antibody comprises the VH of the instant SEQ ID NO: 31, and the VL of the instant SEQ ID NO: 33, and said antibody meets the limitations of claims 113, 114, and 129-131.
At [0053], Papadopoulos et al. teach that antibodies specific for checkpoint molecules may be administered via various parenteral routes, and based upon this teaching, one of ordinary skill in the art would have been motivated to administer that anti-BTN1A1 antibody of copending Application No. 17/103,308 via a parenteral route. Furthermore it is well-known in the art that therapeutic antibodies may be administered via parenteral routes. At [0179], Papadopoulos et al. teach that antibodies specific for checkpoint molecules may be administered 
Therefore the claimed invention is prima facie obvious over claims 32-40 and 44-46 of copending Application No. 17/103,308 in view of Papadopoulos et al. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/NELSON B MOSELEY II/Examiner, Art Unit 1642